     Case 2:17-cv-02433-JAM-EFB Document 5 Filed 07/31/20 Page 1 of 1

 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8    RON SINGH,                                      No. 2:17-cv-2433-JAM-EFB PS
 9                       Plaintiff,
10           v.                                       ORDER
11    UNITED STATES GOVERNMENT,
12                       Defendant.
13

14          On January 22, 2020, the magistrate judge filed findings and recommendations herein

15   which were served on the parties and which contained notice that any objections to the findings

16   and recommendations were to be filed within fourteen days. No objections were filed.

17          The court has reviewed the applicable legal standards and, good cause appearing,

18   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

19          Accordingly, IT IS ORDERED that:

20          1. The proposed Findings and Recommendations filed January 22, 2020, are ADOPTED;

21                and

22          2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

23                the November 25, 2019 order (ECF No. 3).

24   DATED:       July 30, 2020

25                                               /s/ John A. Mendez_________________________

26                                               UNITED STATES DISTRICT COURT JUDGE

27

28
